In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1452V
                                    Filed: October 12, 2017
                                        UNPUBLISHED


    LAUREL POWELL,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on
                                                             Stipulation; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                  Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Curtis Webb, Twin Falls, ID, for petitioner.
Mallori Openchowski, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

         On November 3, 2016, Laurel Powell (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that “[t]he
trivalent influenza vaccination that she received on October 27, 2015 caused her to
develop a Shoulder Injury Related to Vaccine Administration (SIRVA).” Petition at ¶ 2;
see also Stipulation, filed Oct. 11, 2017, at ¶¶ 1-2, 4. Petitioner adds that she also hit
her upper right arm and broke her right wrist after her injured left arm gave out while
lifting herself out of the bathtub approximately one month later. Petition at ¶ 14. She
seeks compensation related to her SIRVA and subsequent fracture of her right wrist. Id.
at 5, ¶ 22. Petitioner further alleges that she received the vaccination in the United
States, has suffered the residual effects of her injuries for more than six months and her
pain appears to be permanent, and has never filed a civil action or received

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
compensation for her injuries, alleged as vaccine caused. Id. at ¶¶ 3, 21, 25-26; see
also Stipulation at ¶¶ 3-5. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On April 27, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case for her SIRVA of the left shoulder
and its related sequelae. Respondent’s Rule 4(c) Report at 1, 6. A ruling on
entitlement was issued, finding petitioner entitled to compensation for her SIRVA.
Ruling on Entitlement, issued Apr. 27, 2017.

        On October 11, 2017, the parties filed the attached joint stipulation. In the
stipulation, “[r]espondent agrees that petitioner suffered a SIRVA but denies that the flu
vaccine caused any other injury and further denies that her current disabilities are a
sequela of a vaccine-related injury.” Stipulation at ¶ 6. The parties stipulate that
petitioner shall receive the following compensation:

        A lump sum of $87,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2